DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Examiner notes that this application is under the Full First Action Interview Pilot Program.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output unit … configured to provide …” in claim 4.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Okonowski (Reg. No. 74,448) on March 12, 2021.
	The application has been amended as follows:
For claims 1, 4, 8, and 12-13 on pages 35-38 of the Applicant’s originally filed claims dated 1/20/2019, please amend the claims as shown in the attached pages below:

1.	(Currently Amended) A detection system implemented in a vehicle, said system comprising:
an input unit comprising at least one image sensor for imaging a perspective view around a vehicle; and
a processing unit operatively coupled to the input unit, the processing unit comprising a processor coupled with a memory, the memory storing instructions executable by the processor to:
receive a sequence of images from the at least one image sensor;
detect at least one polygon pertaining to a parking slot, by performing a contour approximation technique based on detection of one or more edges, in at least one image of the sequence of images;
transform the at least one image comprising the at least one polygon into a bird's-eye-view image using a homography matrix;
detect at least one quadrilateral pertaining to the parking slot based on extraction of a plurality of Hough lines from the bird's-eye-view image and determination of one or more points of intersection between the plurality of Hough lines;
validate the extracted plurality of Hough lines by:
transforming the bird's-eye-view image comprising the at least one quadrilateral, into corresponding image pertaining to perspective view around the vehicle using an inverse homography matrix, to analyze real world coordinates of the parking slot; 
determining a confidence value of each Hough line of the plurality of Hough lines, wherein the confidence value is high if position of said Hough line is in proximity of corresponding edge selected from the detected one or more edges in the at least one image; and
removing at least one Hough line of the plurality of Hough lines, the at least one Hough line having the confidence value lower than a first pre-determined threshold; and
determine a type of the parking slot by computing real world dimensions based on analysis of the real world coordinates of the parking slot.

4.	(Currently Amended) The detection system of claim [[3]] 2, further comprising an output unit operatively coupled to the processing unit and configured to provide any or a combination of the status and the type of the parking slot to a driver of the vehicle.

8.	(Canceled) 

12.	(Currently Amended) The detection system of claim 1, wherein said detection system is configured to perform [[the]] a detection when the vehicle is surrounded by a plurality of neighbouring vehicles in close proximity.

13.	(Currently Amended) A method, carried out according to instructions stored in a computer implemented in a vehicle, comprising:
receiving a sequence of images from [[the]] at least one image sensor pertaining to a perspective view around the vehicle;
detecting at least one polygon pertaining to a parking slot, by performing a contour approximation technique based on detection of one or more edges, in at least one image of the sequence of images;
transforming the at least one image comprising the at least one polygon into a bird's-eye-view image using a homography matrix;
detecting at least one quadrilateral pertaining to the parking slot based on extraction of a plurality of Hough lines from the bird's-eye-view image and determination of one or more points of intersection between the plurality of Hough lines;
validating the extracted plurality of Hough lines by:
transforming the bird's-eye-view image comprising the at least one quadrilateral, into corresponding image pertaining to perspective view around the vehicle coordinates of the parking slot; 
determining a confidence value of each Hough line of the plurality of Hough lines, wherein the confidence value is high if position of said Hough line is in proximity of corresponding edge selected from the detected one or more edges in the at least one image; and
removing at least one Hough line of the plurality of Hough lines, the at least one Hough line having the confidence value lower than a first pre-determined threshold; and
determining a type of the parking slot by computing real world dimensions based on analysis of the real world coordinates of the parking slot.















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 9-13 (now renumbered as 1-12, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: transform the at least one image comprising the at least one polygon into a bird's-eye-view image using a homography matrix; detect at least one quadrilateral pertaining to the parking slot based on extraction of a plurality of Hough lines from the bird's-eye-view image and determination of one or more points of intersection between the plurality of Hough lines; validate the extracted plurality of Hough lines by: transforming the bird's-eye-view image comprising the at least one quadrilateral, into corresponding image pertaining to perspective view around the vehicle using an inverse homography matrix, to analyze real world coordinates of the parking slot; determining a confidence value of each Hough line of the plurality of Hough lines, wherein the confidence value is high if position of said Hough line is in proximity of corresponding edge selected from the detected one or more edges in the at least one image; and removing at least one Hough line of the plurality of Hough lines, the at least one Hough line having the confidence value lower than a first pre-determined threshold; and determine a type of the parking slot by computing real world dimensions based on analysis of the real world coordinates of the parking slot.
Similarly, independent claim 13 (now renumbered as claim 12, for issue) respectively recites similar limitations.

The closest reference Kang et al (US 2018/0129887 A1 --- US 10,685,241 B2) discloses acquiring a bird’s eye view image by applying an inverse projection mapping to the detected lane marking; extracting a plurality of control points corresponding to the lane marking from the bird’s eye view image; performing an inverse transformation on the control points; and re-projecting the control points to the input image space in order to indicate the lane.  However, Kang does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suhr et al (“A Universal Vacant Parking Slot Recognition System Using Sensors Mounted on Off-the-Shelf Vehicles”) discloses transforming the image(s) to a bird’s eye view image(s) and detecting parking slots [rectangular type, slanted rectangular type, diamond type, open rectangular type]; Kang et al ‘722 discloses transforming an input image into the top view image by applying an inverse perspective mapping to the detected line and then extracting a road marking that includes a no .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 12, 2021